         

Exhibit 10.16
Alnylam Pharmaceuticals, Inc.
2010 Annual Incentive Program
Summary Description
In February 2010, the Compensation Committee of the Board of Directors (the
“Board”) of Alnylam Pharmaceuticals, Inc. (“Alnylam” or the “Company”)
established the 2010 Annual Incentive Program (the “Bonus Plan”) to incent and
reward eligible leadership employees based upon their performance relative to
pre-established 2010 corporate and individual goals and objectives, and retain
company leadership by establishing an important element of Alnylam’s total
rewards package consistent with Alnylam’s compensation philosophy and operating
strategy.
Eligibility
Members of Alnylam’s Leadership Team, as defined by Alnylam’s Chief Executive
Officer, including the Chief Executive Officer, President and Chief Operating
Officer, Vice Presidents, and Directors and equivalent level leadership team
members, that are employed by the Company before July 1, 2010 and on the day
awards are granted under the Bonus Plan, are eligible to receive an annual cash
bonus based upon the achievement of individual and corporate goals and
objectives for 2010 (collectively, “Plan Participants”).
Goals
The corporate goals for 2010 were proposed by the Company’s Executive Officers
and approved by the Board. Individual objectives focus on contributions that
facilitate the achievement of the Company’s corporate goals. The Compensation
Committee approved the individual objectives for the Company’s Executive
Officers and Vice Presidents. The individual objectives for the other Plan
Participants have been approved by the Company’s Chief Executive Officer.
Awards
Awards under the Bonus Plan, if any, will be determined by first establishing a
Plan Participant’s individual award, which will be based upon performance
against individual objectives for 2010. Each Plan Participant has an established
target opportunity under the Bonus Plan, as set forth in the table below,
representing a percentage of the Plan Participant’s base salary for 2010. The
individual award will range from 0% to 100% of the Plan Participant’s target
opportunity (capped at 100% of the target opportunity) based upon the Plan
Participant’s individual performance against his or her 2010 objectives.

          2010 Annual Incentive Program Target Opportunities   Band - Title  
Target Opportunity  
Chief Executive Officer
    50 %
President and Chief Operating Officer
    30 %
Senior Vice President/Vice President
    20 %
Senior Director/Director
    12 %
Associate Director
    7 %

 



--------------------------------------------------------------------------------



 



     A corporate performance modifier will then be applied to the individual
award. The corporate performance modifier will range from 0% to 100% and will be
based upon the Company’s performance against the 2010 corporate goals; provided,
however, that if corporate performance for 2010 falls below a threshold of 50%,
the corporate performance modifier will be 0%. The Compensation Committee
retains the ability under the Bonus Plan to exercise its discretion in adjusting
an award higher or lower as it deems appropriate under the specific
circumstances. At the end of 2010, the Compensation Committee will evaluate
individual and corporate performance against the established goals and
objectives and determine the amount of the awards, if any, to be granted under
the Bonus Plan. All awards under the Bonus Plan will be made in cash and paid in
January 2011.
Administration; Amendment
The Bonus Plan will be administered by the Compensation Committee of the Board.
The Compensation Committee shall have full power and authority to interpret and
make all decisions regarding the Bonus Plan, which decisions and interpretations
shall be final and binding on all Plan Participants. The Compensation Committee
or the full Board may amend the Bonus Plan in any manner at any time without the
consent of any Plan Participant.

 